ICJ_087_MaritimeDelimitation_QAT_BHR_2001-03-16_JUD_01_ME_06_EN.txt. 223

SEPARATE OPINION OF JUDGE PARRA-ARANGUREN

Qatar's right of innocent passage through all territorial sea under the sov-
ereignty of Bahrain — Sovereignty over Qir'at Jaradah — The decision on
Fasht ad Dibal.

1. Although I have voted for the operative part of the Judgement, my
favourable vote does not mean that I share all and every part of the rea-
soning followed by the Court in reaching its conclusion. In particular,
I consider it appropriate to make the following comments.

I

2. In paragraph 2 {b) of the operative part of the Judgment, the Court

“Recalls that vessels of the State of Qatar enjoy in the territorial
sea of Bahrain separating the Hawar Islands from the other Bahraini
islands the right of innocent passage accorded by customary inter-
national law.”

3. I have voted in favour of this declaration even though it is not
necessary. Accordingly, to avoid any misunderstandings based on an
a contrario argument, I would like to make it clear that in my opinion
Qatar enjoys the right of innocent passage accorded by customary inter-
national law not only in the territorial sea indicated in paragraph 2 (b)
of the operative part of the Judgment, but also through all the terri-
torial sea under the sovereignty of Bahrain.

iBT

4, Paragraph 197 of the Judgment states:

“197. The Court first notes that Qit’at Jaradah is a very small
island situated within the 12-mile limit of both States. According to
the report of the expert commissioned by Bahrain, at high tide its
length and breadth are about 12 by 4 metres, whereas at low tide
they are 600 and 75 metres. At high tide, its altitude is approxi-
mately 0.4 metres.

Certain types of activities invoked by Bahrain such as the drilling
of artesian wells would, taken by themselves, be considered contro-
versial as acts performed à titre de souverain. The construction of
navigational aids, on the other hand, can be legally relevant in the

187
224 DELIMITATION AND QUESTIONS (SEP. OP. PARRA-ARANGUREN)

case of very small islands. In the present case, taking into account
the size of Qit’at Jaradah, the activities carried out by Bahrain on
that island must be considered sufficient to support Bahrain’s claim
that it has sovereignty over it.”

5. An artesian well is a well drilled through impermeable strata to
reach water capable of rising to the surface by internal hydrostatic pres-
sure. The drilling of an artesian well must accordingly be considered an
act of a private character, unless special reasons justify a different conclu-
sion. The Judgment does not give such reasons. Therefore, even assuming
that Bahrain has established the fact of well-drilling, in my opinion, this
cannot constitute an act of sovereignty over Qit’at Jaradah. Nonetheless,
I voted in favour of paragraph (4) of the operative part of the Judgment
finding that Bahrain has sovereignty over Qit’at Jaradah, because of my
general agreement with the maritime delimitation line between Qatar and
Bahrain drawn in its paragraph (6), which locates Qit’at Jaradah on the
Bahraini side.

Ut

6. Nor does the construction of navigation aids constitute acts of
sovereignty, as the Court stated in its Judgment of 17 November 1953.
In that case, the Court considered the significance of the lighting and
buoying of the Minquiers by the French Government, concluding that:

“The Court does not find that the facts, invoked by the French
Government, are sufficient to show that France has a valid title to
the Minquiers. As to the above-mentioned acts from the nineteenth
and twentieth centuries in particular, including the buoying outside
the reefs of the group, such acts can hardly be considered as suffi-
cient evidence of the intention of that Government to act as sover-
eign over the islets; nor are those acts of such a character that they
can be considered as involving a manifestation of State authority in
respect of the islets.” (Minquiers and Ecrehos (France v. United
Kingdom), Judgment, 1 C.J. Reports 1953, p. 71.)

7. Paragraph 199 of the Judgment states that “Similar acts of author-
ity have been invoked by Bahrain in order to support its claim that it has
sovereignty over Fasht ad Dibal”. However, for the above-stated reasons
such acts, even if proved, cannot support the sovereignty claimed by
Bahrain over Fasht ad Dibal. For this reason, in my opinion, it is not
necessary to take a stand on the question examined by the Judgment
as to whether, from the point of view of the establishment of sovereignty,
low-tide elevations can be fully assimilated with islands or other land
territory.

(Signed) Gonzalo PARRA-ARANGUREN.

188
